Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Stephen F. Bell, M.D.,
(NPI: 1821037433),

Petitioner,
v.
Centers for Medicare & Medicaid Services.
Docket No. C-14-817
Decision Number: CR3371
Date: September 12, 2014
DECISION

Petitioner, Stephen F. Bell, M.D., filed a request for hearing to challenge the denial of his
enrollment in the Medicare program as a Medicare supplier. ' I find that the undisputed
material facts establish that the Centers for Medicare & Medicaid Services (CMS) had
the authority to deny Petitioner’s enrollment application pursuant to 42 C.F.R.

§ 424.530(a)(3) because of his prior conviction. Therefore, I grant CMS’s motion for
summary judgment and sustain the reconsideration determination upholding the denial of
Petitioner’s enrollment.

I. Case Background & Procedural History

The following facts are undisputed. At the time Petitioner applied for enrollment in
Medicare, Petitioner was a physician located in Thomaston, Georgia. CMS Exhibit (Ex.).
1, at 12. On or about May 6, 2013, Petitioner submitted an enrollment application to
Cahaba Government Benefits Administration (Cahaba), a Medicare contractor. CMS Ex.
1. In his application, Petitioner disclosed that he had been convicted of a felony on
March 17, 2009, specifically that he pleaded guilty in the Superior Court of Monroe

' A “supplier” is “a physician or other practitioner, or an entity other than a provider,
who furnishes health care services under Medicare.” 42 C.F.R. § 400.202.
County, Georgia, to “Vehicular Homicide, 1 degree, Serious Injury by Vehicle, and
DUI” (driving under the influence). CMS Ex. 1, at 4, 18. Petitioner’s conviction was
based on a March 19, 2008 incident where, under the influence of alcohol and controlled
substances, he passed out behind the wheel of his car causing a head-on collision. CMS
Ex. 1, at 4, 17. As a result, the driver of another car was killed and a passenger injured.
CMS Ex. 1, at 17. Based on his felony conviction, Petitioner was incarcerated for two
years. CMS Ex. 1, at 18.

On June 14, 2013, Cahaba notified Petitioner that it was denying his enrollment
application pursuant to 42 C.F.R. § 424.530(a)(3) based on his felony conviction within
10 years of applying to enroll in Medicare. CMS Ex. 2. On July 31, 2013, Petitioner
requested reconsideration of Cahaba’s denial of his enrollment application, but he did not
dispute the date or details of the felony conviction on which his enrollment application
was denied. Instead, Petitioner argued that the regulatory provision under which CMS
denied his enrollment application is permissive and does not require the denial of his
application. In support of enrollment, Petitioner stated he provides excellent care to his
patients and that he intended to practice medicine in “health professional shortage areas
and/or medically underserved areas/populations.” Petitioner (P.) Ex. 1, at 15-16.

CMS’s Center for Program Integrity (CPI) issued a reconsidered determination in August
2013. It is not disputed that Petitioner did not receive that determination because of
mailing issues. CPI issued a new reconsidered determination on February 4, 2014, which
superseded the August determination and still was unfavorable to Petitioner. It is the
February 4, 2014 determination which controls in this case.2 CMS Ex. 4. The
reconsidered determination states in pertinent part:

> Petitioner complains that CMS’s February 4, 2014 reconsidered determination includes
erroneous information (as did the August 2013 reconsidered determination). Most
importantly, the February 4, 2014 reconsideration determination erroneously referred to
Petitioner’s denial of enrollment as a revocation under 42 C.F.R. § 424.535(a)(3), rather
than as a denial of enrollment under 42 C.F.R. § 424.530(a)(3). However, the June 14,
2013 Cahaba denial of enrollment letter cited to section 424.530(a)(3), as did CMS’s
briefing before me. I find Petitioner received adequate notice and cannot establish that he
was prejudiced by inadequacies in the February 4, 2014 determination because he
received sufficient notice to tailor his arguments and evidence to the matter of his felony
conviction in March 2009, which CMS cited as the basis for its action. Moreover,
assuming any prejudice existed, it has been cured by affording Petitioner review before
me. Dinesh Patel, M.D., DAB No. 2551, at 7-8 (2013); Fady Fayad, M.D., DAB No.
2266, at 10-11 (2009); Green Hills Enterprises, LLC, DAB No. 2199, at 8 (2008); Ronald
Paul Belin, DPM, DAB CR2768, at 10 (2013) (finding lack of prejudice where a
reconsidered determination erroneously referred to enrollment revocation under section
424.535 rather than section 424.530 governing denials of enrollment).
EVALUATION OF SUBMITTED DOCUMENTATION: The
submitted documentation has been reviewed and we do agree that
Stephen F. Bell did not receive conflicting correspondence from
Cahaba GBA and CMS. The final decision to revoke Stephen F.
Bell Medicare billing privileges is upheld.

DECISION: All of the documentation in the file for this case has
been reviewed and the decision has been made in accordance with
Medicare guidelines. Specifically, based on the adverse event
mentioned above. Stephen F. Bell has provided no new evidence to
disprove the felony from March 2009 which shows that you have not
fully complied with the standards for which you were revoked.
Therefore we cannot grant you access to the Medicare Trust Fund
(by way or issuance) of a Medicare number.

The documents that Cahaba asserts it reviewed consisted of: “Revocation letter of
Cahaba GBA; Reconsideration for Provider; Statement from Provider; License and
Certification; Letters of support from: Dr. Sumner, Dr. Lynn, Dr. Busbee; HRSA
Underserved area report; Physician profile and Quarterly report from Ga. Professional
Health Program; Continued Medical Education; Orders from Georgia Composite Medical
Board.” CMS Ex. 4.

Petitioner submitted his request for hearing by an administrative law judge (ALJ) on
March 21, 2014. The case was assigned to me for hearing and decision, and I issued an
Acknowledgment and Prehearing Order dated March 26, 2014. CMS filed a motion for
summary judgment with supporting brief (CMS Br.) and four proposed exhibits (CMS
Exs. 1-4). Petitioner filed his opposition to summary judgment (P. Br.) and one proposed
exhibit (P. Ex. 1). Petitioner later filed a request to admit new evidence, attaching one
other proposed exhibit (P. Ex. 2). In the absence of objection, I admit CMS Exs. 1-4 and
P. Exs. | and 2 into the record.

II. Applicable Law

The Social Security Act (Act) requires that the Secretary of the United States
Department of Health and Human Services (Secretary) promulgate regulations that
establish the requirements to enroll providers and suppliers of services in the Medicare
program. Act § 1866(j) (42 U.S.C. § 1395ce(j)). Those regulations are currently at 42
C.F.R. Part 424, Subpart P. A provider or supplier must be enrolled in the Medicare
program to be reimbursed for services provided to Medicare beneficiaries. 42 C.F.R.

§ 424.505. To enroll, a potential provider or supplier must submit an enrollment
application and meet all participation requirements. 42 C.F.R. § 424.510.

The Act gives the Secretary discretion to refuse to enter into an agreement with a
potential supplier who “has been convicted of a felony under Federal or State law for an
offense which the Secretary determines is detrimental to the best interests of the program
or program beneficiaries.” Act § 1842(h)(8) (42 U.S.C. § 1395u(h)(8)). The Secretary
has delegated the authority to accept or deny potential supplier enrollment applications to
CMS. CMS may deny a potential supplier’s enrollment application if the potential
supplier has, in the 10 years preceding enrollment, been convicted of a felony that CMS
determines is detrimental to the Medicare program and its beneficiaries. 42 C.F.R. §
424.530(a)(3). The regulation specifically provides:

(a) Reasons for denial. CMS may deny a provider’s or supplier’s
enrollment in the Medicare program for the following reasons:

oe Rk

(3) Felonies. If within the 10 years preceding enrollment or revalidation of
enrollment, the provider, supplier, or any owner of the provider or supplier,
was convicted of a Federal or State felony offense that CMS has
determined to be detrimental to the best interests of the program and its
beneficiaries. CMS considers the severity of the underlying offense.

(i) Offenses include —

(A) Felony crimes against persons, such as murder, rape, or assault, and
other similar crimes for which the individual was convicted, including
guilty pleas and adjudicated pretrial diversions.

oe Rk

(ii) Denials based on felony convictions are for a period to be determined
by the Secretary, but not less than 10 years from the date of conviction if
the individual has been convicted on one previous occasion for one or more
offenses.

42 CFR. § 424.530(a)(3).

A supplier’s enrollment is considered denied when a supplier is determined to be
“ineligible to receive Medicare billing privileges for Medicare-covered items or services
provided to Medicare beneficiaries” for one or more of the reasons listed in 42 C.F.R.

§ 424.530. See 42 C.F.R. § 424.502. When a supplier’s enrollment application is denied,
the CMS contractor must notify the supplier in writing and explain the reasons for the
determination and provide information regarding the supplier’s right to appeal. See 42
C.F.R. § 498.20(a). If the supplier requests reconsideration by CMS or its contractor,
then CMS or its contractor must give notice of its reconsidered determination to the
supplier, giving the reasons for its determination and specifying the conditions or
requirements the supplier failed to meet, as well as the right to a hearing before an
administrative law judge. 42 C.F.R. § 498.25. If the decision on reconsideration is
unfavorable to the supplier, the supplier has a right to request a hearing by an ALJ and
further review by the Board. Act § 1866(j)(8) (42 U.S.C. § 1395cc(j)(8)); 42 C.F.R.
§§ 424.545, 498.3(b)(17), 498.5.

III. Discussion
A. Issues

1. Whether summary judgment is appropriate; and

2. Whether 42 C.F.R. § 424.530(a)(3) authorizes CMS to deny Petitioner’s Medicare
enrollment application.

B. Findings of Fact & Conclusions of Law
1. Summary judgment in favor of CMS is appropriate.

Summary judgment is appropriate if “the record shows that there is no genuine issue as to
any material fact, and the moving party is entitled to judgment as a matter of law.”
Senior Rehab. & Skilled Nursing Ctr., DAB No. 2300, at 3 (2010) (citations omitted).
The moving party must show that there are no genuine issues of material fact requiring an
evidentiary hearing and that it is entitled to judgment as a matter of law. Jd. If the
moving party meets its initial burden, the non-moving party must “come forward with
“specific facts showing that there is a genuine issue for trial... .”” Matsushita Elec.
Indus. Co. v. Zenith Radio, 475 U.S. 574, 587 (1986). “To defeat an adequately
supported summary judgment motion, the non-moving party may not rely on the denials
in its pleadings or briefs, but must furnish evidence of a dispute concerning a material
fact — a fact that, if proven, would affect the outcome of the case under governing law.”
Senior Rehab., DAB No. 2300, at 3. To determine whether there are genuine issues of
material fact for hearing, an ALJ must view the evidence in the light most favorable to
the nonmoving party, drawing all reasonable inferences in that party’s favor. Jd. When
ruling on a motion for summary judgment, an ALJ may not assess credibility or evaluate
the weight of conflicting evidence. Holy Cross Vill. at Notre Dame, Inc., DAB No. 2291,
at 5 (2009).

Here, CMS has moved for summary judgment and provided documentary evidence
establishing the material facts of the case. Petitioner has not disputed any evidence that
CMS submitted, nor has Petitioner provided his own evidence that establishes a dispute
of material fact. Nevertheless, Petitioner argues that CMS is not entitled to summary
judgment because CMS failed to exercise its discretion, versus coming to a cursory
conclusion, in denying Petitioner’s enrollment application and also that CMS
erroneously construed the regulation at 42 C.F.R. § 424.530(a)(3) as mandating denial
of the enrollment application. These are disputes of law, not of fact. Thus, I find that
Petitioner has not presented any evidence or raised any factual inferences that establish a
genuine dispute of material fact that would preclude summary judgment.

2. CMS was authorized to deny Petitioner’s Medicare enrollment
application based on his 2009 felony conviction for vehicular
homicide.

CMS may deny a Medicare enrollment application if it determines that the supplier
“within the 10 years preceding enrollment or revalidation of enrollment” has been
convicted of “a Federal or State felony offense that CMS has determined to be
detrimental to the best interests of the program and its beneficiaries.” 42 C.F.R.

§ 424.530(a)(3). Such offenses include, as noted in Cahaba’s June 14, 2013 denial of
Petitioner’s enrollment application, “[f]elony crimes against persons, such as murder,
rape, or assault, and other similar crimes for which the individual was convicted,
including guilty pleas and adjudicated pretrial diversions.” 42 C.F.R.

§ 424.530(a)(3)(i)(A).

Cahaba determined that Petitioner was convicted of first-degree vehicular homicide on
March 17, 2009. CMS Ex. 1, at 4, 17-18. Petitioner caused the death of another
individual while he was under the influence of alcohol and controlled substances by
passing out while driving and crashing head-on into another car. CMS Ex. 1, at 17. The
nature of Petitioner’s conviction was sufficiently similar to the felony crimes against
persons, which are listed in section 424.530(a)(3)(i)(A) as detrimental to Medicare’s
interests considering they are all crimes resulting in death or serious injury.

Petitioner does not dispute that he was convicted of vehicular homicide within 10 years
of his enrollment application. Nor does Petitioner argue that CMS is authorized to deny
enrollment to an applicant who has been convicted of a felony that CMS determines to be
detrimental to Medicare and its beneficiaries within 10 years of filing an enrollment
application. Instead, Petitioner argues that CMS is required to exercise its discretion and
make a choice regarding whether a particular felony conviction warrants a denial of
enrollment. Petitioner argues that here CMS’s determinations “bear all the hallmarks of a
rubber stamp, as there is no evidence that Cahaba or CMS exercised any discretion in
denying Dr. Bell’s application.” P. Br. at 5.

Petitioner notes specifically that CMS’s reconsidered determinations of August 2013 and
February 2014 contained errors (misstated facts and reasoning not related to his case),
which show that CMS did not carefully review the record and exercise its discretion on
reconsideration. Petitioner asserts that if CMS had properly exercised its discretion it
would have understood that Petitioner is no threat to Medicare or its beneficiaries and
would have enrolled him. In support of his argument, Petitioner states, among other
things, he now holds an unrestricted medical license, he is Board Certified in Pediatrics
and in Internal Medicine, he has taken full responsibility for his actions, he has been
sober for six years and receives therapy and medication management, he has accepted an
employment position in a medically underserved area, he has been approved as a provider
by Medicaid, WellCare, and third party payors, and he has never put his patients in
harm’s way or attempted to hide or conceal the issues surrounding his 2009 guilty plea.
Petitioner also asserts he gives a presentation to first-year medical students on the

dangers of substance abuse in the medical profession. P. Hearing Request; P. Br.

Petitioner further argues that CMS construes 42 C.F.R. § 424.530(a)(3) as mandating
denial by referring to it as a “bar” to Medicare enrollment. Petitioner argues instead that
the regulation is permissive (“CMS may deny a provider’s or supplier’s enrollment”) and
does not require denial of enrollment. Petitioner asserts that it is well-settled that an
agency’s failure to exercise its own discretion when mandated to do so by existing valid
regulations constitutes a denial of due process. CMS Br. at 7 -8 (and decisions cited
therein).

Petitioner’s arguments with regard to his rehabilitation are laudable, but unavailing here,
as is his argument that by using the word “bar” CMS is assuming that it is precluded from
reviewing the circumstances of his conviction and subsequent conduct. As I discussed in
Mark A. Seldes, M.D., DAB CR2912, at 8-9 (2013), with regard to CMS’s exercise of its
discretionary authority to revoke a supplier’s billing privileges, the Board has explained
that “[o]nce CMS establishe[s] [a] legal basis on which to proceed, its subsequent action
to revoke [i]s a reasonable and permissible exercise of the discretion granted to it under
section 424.535(a)(3).” Letantia Bussell, M.D., DAB No. 2196, at 10 (2008). The
reasoning in Bussell, while addressing the revocation of billing privileges under section
424.535(a)(3), is equally as sound when applied to the analogous language authorizing
the denial of an enrollment application under section 424.530(a)(3). Compare 42 C.F.R.
§ 424.535(a)(3)(i)(A) (permitting CMS to revoke billing privileges if the supplier “within
the 10 years preceding enrollment or revalidation of enrollment” was convicted of
“[flelony crimes against persons, such as murder, rape, assault, and other similar crimes .
..“) with 42 C.F.R. § 424.530(a)(3)(i)(A) (permitting CMS to deny enrollment if the
potential supplier “within 10 years preceding enrollment or revalidation of enrollment”
[i]s convicted of “[f]elony crimes against persons, such as murder, rape, or assault, and
other similar crimes . . .”); see Ronald Paul Belin, DPM, DAB CR2768, at 14 (applying
Bussell holding in case that involved the denial of an enrollment application).

CMS has determined through the rulemaking process that certain serious crimes are
detrimental to the Medicare program as a matter of law, without regard to the
circumstances surrounding the conviction. 68 Fed. Reg. 22,064, 22,070 (proposed April
25, 2003) (“[w]e believe it is reasonable for the Medicare program to question the ability
of the individual or entity with such a history to respect the life and property of program
beneficiaries.”); 71 Fed. Reg. at 20,754, 20,760 (April 21, 2006). Here vehicular
homicide is a “similar crime’ to those listed considering the serious and deadly harm the
Petitioner inflicted. See 42 C.F.R. § 424.535(a)(3)(i)(A). Accordingly, once a review of
Petitioner’s enrollment application revealed that he was convicted in 2009 of vehicular
homicide, CMS could, as a matter of law, deny the application based solely on that
conviction.

There is no requirement establishing that the review of a petitioner’s enrollment
application must delve into a criminal case or second-guess the proceedings that led to
the felony conviction before CMS can determine whether the conviction is detrimental to
the Medicare program. There is also no rule requiring CMS to look at a petitioner’s
conduct subsequent to his or her conviction. The discretionary authority in section
424.530(a)(3) relates to whether the conviction is for a crime that is detrimental to the
Medicare program, not to whether Petitioner’s subsequent conduct shows that he is or is
not a detriment to the program. 42 C.F.R. § 424.530(a)(3). In this case, once CMS
determined that Petitioner had been convicted of vehicular homicide within the 10 years
preceding his enrollment application, its subsequent action to deny that application was a
reasonable exercise of its discretion granted under section 424.530(a)(3).

IV. Conclusion

I sustain Cahaba’s reconsidered determination to deny Petitioner’s enrollment as a
supplier in the Medicare program. Within the 10 years preceding his enrollment
application, Petitioner had been convicted of a felony offense that CMS determined to be
detrimental to the best interests of the Medicare program and its beneficiaries, and
Cahaba properly denied his May 2013 enrollment application.

/s/
Joseph Grow
Administrative Law Judge

